IN THE COURT OF APPEALS OF IOWA

                                  No. 20-0421
                              Filed June 30, 2021


KELLY ANGSTROM and CHERYL ANGSTROM,
     Plaintiffs-Appellants,

vs.

CALHOUN COUNTY, IOWA, MICHAEL COOPER, CARL LEGORE and SCOTT
JACOBS,
     Defendants-Appellees,
_________________________________

CALHOUN COUNTY, IOWA,
    Counterclaim Plaintiff,

vs.

KELLY ANGSTROM and CHERYL ANGSTROM,
     Defendants to Counterclaim.
________________________________________________________________


      Appeal from the Iowa District Court for Calhoun County, Adria Kester,

Judge.



      Lessors Kelly and Cheryl Angstrom appeal a district court order declaring

their lease agreement with Calhoun County void. AFFIRMED.



      Ernest Kersten, Fort Dodge, for appellants.

      Aaron W. Ahrendsen, John C. Werden, and Curt S. Steger of Eich Werden

Steger & Ahrendsen, P.C., Carroll, for appellees.



      Considered by May, P.J., and Greer and Schumacher, JJ.
                                         2


MAY, Presiding Judge.

       Contracts entered “in contravention of a statute are void, and Iowa courts

will not enforce” them. Bank of the W. v. Kline, 782 N.W.2d 453, 462 (Iowa 2010);

see Pike v. King, 16 Iowa 49, 52 (1864). The district court declared a lease

agreement void because Calhoun County (the County) failed to comply with Iowa

Code sections 331.361 and 331.305 (2019). Lessors Kelly and Cheryl Angstrom

appeal. We affirm.

I. Factual Summary

       The story of this case begins with Ted and Jan George, who are not parties.

The Georges owned property located on Twin Lakes Road in Rockwell City. In

2006, the Georges had a dispute with Calhoun County about the extent of their

property. Both sides knew a quiet title action was “the one way” to resolve their

dispute. But both sides wanted to avoid litigation. So, as a compromise, the

County and the Georges entered into a lease agreement.

       Significantly, the lease agreement did not resolve the parties’ dispute over

the extent of the Georges’ property. But it did lease the right to keep docks in

North Twin Lake to the Georges. In return, the Georges agreed to pay $1 per year.

The lease’s term was fifty years.

       Later that year, the Angstroms bought the Georges’ property, including their

interest in the lease. Over a decade later, in 2017, the county attorney raised

concerns that the Angstroms had breached the lease agreement by, among other

things, attempting to limit the public’s access to the lake. Then in 2018, the county

attorney advised the Angstroms that the lease had been terminated because of

their alleged breaches. In a separate letter, the county attorney contended the
                                            3


lease was “void ab initio” because, before approving it, the Calhoun Board of

Supervisors had not followed the notice requirements of section 331.305.

         This litigation followed.   The parties filed cross-motions for summary

judgment. The district court concluded the lease was void. The Angstroms appeal.

II. Standard of Review

         “We review a district court’s summary judgment ruling ‘for correction of

errors at law.’” Bandstra v. Covenant Reformed Church, 913 N.W.2d 19, 36 (Iowa

2018) (quoting Walderbach v. Archdiocese of Dubuque, Inc., 730 N.W.2d 198, 199

(Iowa 2007)). Summary judgment is proper if the record shows “that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Iowa R. Civ. P. 1.981(3).

III. Analysis

         Here, the facts are undisputed, and the legal issues are fairly narrow. First,

the Angstroms contend that, because the lease agreement did not trigger section

331.361(2), the County was not required to comply with the notice requirements of

331.305. Section 331.361(2)(a) provides:

                In disposing of an interest in real property by sale or
         exchange, by lease for a term of more than three years, or by gift,
         the following procedures shall be followed, except as otherwise
         provided by state law:
                The board shall set forth its proposal in a resolution and shall
         publish notice of the time and place of a public hearing on the
         proposal, in accordance with section 331.305.[1]


1   Section 331.305 provides:
                Unless otherwise provided by state law, if notice of an
         election, hearing, or other official action is required by this chapter,
         the board shall publish the notice at least once, not less than four nor
         more than twenty days before the date of the election, hearing, or
         other action, in one or more newspapers which meet the
                                         4



We look for the meaning of statutes in their texts, in the “words chosen by the

legislature.” State v. Childs, 898 N.W.2d 177, 184 (Iowa 2017) (citation omitted).

       In the Angstroms’ view, section 331.361(2) did not apply because the

agreement was not a “lease” or any other “dispos[ition] of an interest in real

property.” We disagree. Numbered paragraph 1 of the “lease agreement” states:

“Lease of Disputed Property.      Calhoun County, Iowa hereby leases to [the]

George[s], their successors and assigns the Property as described below and

shown on Attachment A of this Agreement.” The description “below” is a set of

boundaries for real estate. And “Attachment A” is a picture of land.

       It is true, of course, the lease agreement has some severe limitations.

Paragraph 5 clarifies: “The Property is being leased . . . solely for the purpose of

placing a dock . . . .” But its limited scope does not change the lease’s basic

character. And it does not change our view that, as a matter of law, the lease

agreement was a “lease” of “an interest in real property” for purposes of

section 331.361(2).

       Because section 331.361(2) applied, the County was required to comply

with the notice requirements of section 321.305.       And no one claims those

requirements were met. It would appear, therefore, the lease is void. See Miller

v. Marshall Cnty., 641 N.W.2d 742, 750–51 (Iowa 2002) (“If a municipality fails to

appropriately exercise its authority or comply with statutory procedures, the

contract is void.”).




       requirements of section 618.14. Notice of an election shall also
       comply with section 49.53.
                                         5


      But the Angstroms claim the lease is saved by a curative provision, Iowa

Code section 589.31. It provides:

             All deeds and conveyances of land executed by or purporting
      to be executed by the governing body of a city or county, and placed
      of record more than ten years earlier, which deeds or conveyances
      purport to sustain the record title, are legalized and valid, even
      though the record fails to show that all necessary steps in the
      conveyance and deeding of the property were complied with. The
      deeds and conveyances are legalized and valid as if the record
      showed that the law had been complied with, and that the
      conveyances and deeding had been duly authorized by the
      governing body of the city or county.

Iowa Code § 589.31 (emphasis added).

      As the district court recognized, the key question under section 589.31 is

whether the lease agreement constituted a “deed[] [or] conveyance of land . . .

purport[ing] to sustain the record title.” The Angstroms do not claim the lease

agreement was a “deed.” Instead, they argue that if the agreement is a “lease,” it

should also be considered a “conveyance of land.” Moreover, the Angstroms note,

the lease has been on file for more than ten years. In the Angstroms’ view, these

facts are enough to trigger section 589.31.

      We disagree. We assume without deciding that a lease of real property

rights—however limited in scope—might qualify as a “conveyance[] of land” for

purposes of section 589.31. See Iowa Code § 4.1(13) (“The word ‘land’ and the

phrases ‘real estate’ and ‘real property’ include lands, tenements, hereditaments,

and all rights thereto and interests therein, equitable as well as legal.” (emphasis

added)); but see Tenney v. Atl. Assocs., 594 N.W.2d 11, 16 (Iowa 1999) (noting,

in the context of apartment leases, “the traditional analysis of a lease as being a

conveyance of an interest in land—with all the medieval connotations this often
                                        6


brings—was reappraised, and found lacking in several respects” (citation

omitted)).

       As the district court understood, however, a “conveyance[] of land” only

triggers section 589.31 if it “purport[s] to sustain the record title.”   And the

Angstroms do not argue the lease “purport[s] to sustain the record title.” So we

conclude section 589.31 does not apply.

IV. Conclusion

       The district court was correct in declaring the lease agreement void.

       AFFIRMED.